Exhibit 10.1
 
Speedemissions, Inc. Eliminates Non-Performing Stores,
Focuses on Return to Profitability


ATLANTA, GA. – June 20, 2014 - Speedemissions, Inc. (OTCQB: SPMI), a leading
vehicle emissions testing and safety inspections company operating stores in the
Atlanta, St. Louis and Salt Lake City markets and developer of CARbonga-SRI, the
revolutionary automobile safety/recall iPhone app, which powers the Company’s
BuyCARSafety.com “ADVISR” (www.BuyCarSafety.com), today announced that it has
sold its remaining  Houston, Texas  emission/safety inspection stores to ZAK’s &
HF Enterprises, LLC., a Texas based limited liability corporation.


This transaction, coupled with the closing of four non-performing stores in
Atlanta and St. Louis in the past 60 days as leases have expired, brings to
thirty-three the number of stores the Company now owns and operates.


Rich Parlontieri, President and CEO of Speedemissions stated, “Over the past
couple of years the Texas market has been a most challenging one for us and has
contributed significantly to the Company’s operating losses. Eliminating those
locations detrimental to our cash flow, strengthening our retail stores that are
profitable, and a commitment to the development of progressive product offerings
like the ADVISR, our vehicle recall and technical service bulletin report, are
initiatives we believe can make Speedemissions profitable once again.”


ABOUT SPEEDEMISSIONS, INC.
Speedemissions, Inc., based in Atlanta, Georgia, is a national brand offering
our customers quick and efficient emission testing and/or safety inspection as
required by law. The Company is in the Atlanta, GA. Salt Lake City, UT and St.
Louis, MO. markets. The Company has expanded its business model through its
newly introduced SpeedEmissions Car Care Stores and SpeedEmissions Car Care
franchise unit.  Speedemissions hopes to be among the first companies to offer
its customers quick and efficient vehicle emissions testing and repair services.
For more information, visit: www.speedemissions.com


ABOUT CARBONGA
Speedemissions, Inc. owns and developed the CARbonga line of apps for smart
phone users.  CARbonga is the first app which allows the average person to
detect automotive car problems for their own vehicle or when buying a used
vehicle.  The CarBonga-SRI app provides a quick and easy way for consumers to
stay on top of the safety of their vehicle by providing the most current
safety-related recalls and service bulletins for their vehicles.  For more
information, visit www.carbonga.com and for CarBonga news updates follow
@CarbongaApp on Twitter.


For more information:
Speedemissions, Inc.
Investor Relations
Email: ir@speedemissions.com


Like us on our Facebook pages:
Speedemissions, Inc. -
https://www.facebook.com/pages/Speedemissions-Inc/522270047828743
CARbonga - https://www.facebook.com/pages/CARbonga/167142293336305
BuyCarSafety.com - https://www.buycarsafety.com
 
 
 

--------------------------------------------------------------------------------

 

Certain statements contained in this news release regarding matters that are not
historical facts may be forward-looking statements. Because such forward-looking
statements include risks and uncertainties, actual results may differ materially
from those expressed in or implied by such forward-looking statements. Factors
that could cause actual results to differ materially include, but are not
limited to, uncertainties pertaining to market acceptance for Speedemissions'
products and services, its ability to succeed in increasing revenues in the near
term to attain profitable operations and generate sufficient cash flow from
operations, the effect of new competitors in its markets, its integration of
acquired businesses, and other risk factors identified from time to time in its
filings with the Securities and Exchange Commission, including Speedemissions’
Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and current reports
on Form 8-K which are available at the SEC’s website www.sec.gov. Other factors
not currently anticipated may also materially and adversely affect
Speedemissions’ results of operations, financial position, and cash
flows.  There can be no assurance that future results will meet
expectations.  While Speedemissions believes that the forward-looking statements
in this news release are reasonable, the reader should not place undue reliance
on any forward-looking statement.  In addition, these statements speak only as
of the date made.  Speedemissions does not undertake, and expressly disclaims
any obligation to update or alter any forward-looking statements, whether as a
result of new information, future events or otherwise, except as required by
applicable law.



 
 
 
 

--------------------------------------------------------------------------------